DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
Response to Arguments
	Applicant's arguments have been fully considered.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument that Page’s Fig 9 does not teach rotating the nozzle around an axis that is co-linear with the feedstock rather than about an axis that is co-linear with nozzle is persuasive, however, Page is not relied upon for this teaching.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-4, 7-8, 10, 21-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (US 20170173884 A1) in view of Page (US 20150367576 A1) and further in view of Church (US 20160031159 A1).
In reference to claim 1 and 23, Ryan discloses a method of depositing a material with an extrusion tip of an additive manufacturing machine, the method comprising: 
translating the extrusion tip relative to a build platform; 
rotating the extrusion tip about a central axis of a nozzle of the extrusion tip relative to the build platform; and 

    PNG
    media_image1.png
    897
    1528
    media_image1.png
    Greyscale

(See Fig 2 and 4, portion shown above.
“printing system includes an extruder with a rotating nozzle having a variable-size opening. The opening can be a non-circular opening configured to deposit wide ribbons of material with fine edge control for detailed shapes and sharp corners. During operation, the extruder can be rotated to accurately trace a path along which the material is deposited thereby reducing the number of passes needed to generate an object, such as a 3D object” [Abstract]
and “rotation or R axis for rotating the extruder” [P0034], which in view of Fig 3-4, rotating the extrusion tip about a central axis of a nozzle of the extrusion tip relative to the build platform as claimed)
...
	Ryan does not disclose tilting the extrusion tip relative to the build platform and/or tilting the build platform relative to the extrusion tip.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, improved apparatus for non-planar 3d printing (“non-planar manner” [P0139] and “deposit materials into tighter spaces than would be otherwise possible without making such angle re-adjustments” [P0083]), Page discloses similar system wherein the system is used by tilting the extrusion tip relative to the build platform and/or tilting the build platform relative to the extrusion tip (See Figs 2, 3, 5, 9, 12, 25, portion shown below).


    PNG
    media_image2.png
    141
    326
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    301
    204
    media_image3.png
    Greyscale

The combination would be achievable by integrating the feature of tilting the nozzle into the method.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method to further comprise tilting the extrusion tip relative to the build platform and/or tilting the build platform relative to the extrusion tip.
A person having ordinary skill in the art would have been specifically motivated to integrate the feature of tilting the nozzle into the method because Page explains that this would provide the benefit of  allowing “the nozzle, by changing its angular orientation to avoid making contact, could deposit materials into tighter spaces than would be otherwise possible without making such angle re-adjustments” [P0083]; and/or in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
	Ryan further teaches that the “opening can be a non-circular opening configured to deposit wide ribbons of material with fine edge control for detailed shapes and sharp corners” (Abstract). See element 220 in Fig 2.
	However, Ryan does not teach wherein the extrusion tip has an elliptical geometry having a semi-major axis of a first width and a semi-minor axis of a second width less than the first width, wherein rotating the extrusion tip modifies the width of the extruded material in the translated direction.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, methods of depositing a material with an extrusion tip of an additive manufacturing machine includes translating the extrusion tip relative to a build platform (Abstract and Figures) , Church discloses a “new design changes from a circular nozzle duct for extrusion to an oval or a slot shaped duct for extrusion. This allows for larger surface coverage per pass thus reducing the number of passes and increasing the build speeds.” [0055] and see [0020])
The combination would be achievable by integrating the oval shaped extrusion tip of Church in to the method.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the extrusion tip has an elliptical geometry having a semi-major axis of a first width and a semi-minor axis of a second width less than the first width, wherein rotating the extrusion tip modifies the width of the extruded material in the translated direction.
A person having ordinary skill in the art would have been specifically motivated to integrate the oval shaped extrusion tip of Church in to the method in order to allow “for larger surface coverage per pass thus reducing the number of passes and increasing the build speeds.” [0055] and see [0020]; and to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; and/or apply a teaching, suggestion, or motivation that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In reference to claim 2, 4, 7, 10, 24, 26, 27 and 29, see Page at Figs 2, 3, 9, 12, 25.
In reference to claim 3 and 25, see Church at [0055] and [0020]
In reference to claim 8 and 28, Page teaches “add matrix material and fiber material in non-planar layers to build the object” [0012]. Page suggests that that the build platform can be modified with additional structures and then printed on to the build platform and the additional structure in a non-planar fashion (e.g., see “FIG. 32b shows a transfer process … where a part can be built by the addition of multiple layers … added to the part … a non-planar shape as it is formed over other previously added layers” [0171]).
In reference to claim 21-22 and 30-31, Page teaches that material can be deposited into tighter space by rotating the nozzle (“the nozzle 504 can, by rotating in a clockwise direction to avoid hitting the base, deposit material closer to the intersection between the object and the base” [0083] and “a non-vertical rotation axis (in this case a horizontal axis) located close to the exit orifice, can allow the nozzle to fit into tight spaces while still articulating, for example to deposit material on the inside of cavities in parts” [0104])
Page generally explains that “translation and rotation axes are also possible to create 6, 7, 8, or more axes of motion and to allow the fabrication of a wide range of part shapes” [0091].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744